i-




          OFFICE   OF THE ATTORNEY    GENERAL   OF TEXAS
                             AUSTIN




     Eonsrable~Bmi8Favor8
     oh+iBaa ox the ooamittre or




                                         am chainmn.

                                       6 baen mabposnaed
                                         d sadtbea   and
                                         snb 04her8,euld
                                         in said ehmlttse
                                      or 1tf3 chairkmnto
        wire appropriated,to pey the oontlngent
        etpmuc#, and to gay the nlleageeml per
        dlenror memberaand the par dim ei of-
        flooraand employeesof the Regularsoas-
        Ion ot the Irorty-eighth
                               Legislature,and
        to pay any unpaM aooountsor expenses
        of the Forty-seventhLeglulature;and db-
        olarlngau emergency.*
         we quotesootlon 1, ROllaS
                                 Rule xmx              of
    the )rorty~i~th.Leg18lattlre:
         wtThe rule for pa&g witneaaw m1~10ned
    to appearbeforethe Howe, or sag or 148 oom-
    tittees,shall be aa r0u0w8t    For eaoh oalbn-
    dar da a vitaes8shallattend,the aus af
    three T$8.00)(LcUnn; artdfor OOQ&@ to 02
    goin irog the plaoe ef examination  he .&all
    Naa 4fQ aotwl an6 ne$6mary espm808, aldlty6
    (#8&O) dollararor e&oh oalendarday whfah i#
    neeesiarily00a8~tta in gaiagto and rettmalmg
    from said place of elllmination: bd r+obhS
    #hall be paid for trafeliz& home Whoa the a-
    ne& was at the plaoe;oftrial jhan mmm~aek
    The aer4Uieate oi the ehaiman of the bamiaittee
    bbrora vdiieha witnew irksu6uwned,0r~4hb
    amoaat dqo suuh ritna$a,&all be mf~ioiemt
    suthorltytttrthe saslsto be paid.'
         we quote aeetion18, EO~MOanl.am a? 4hb
Bmtey-EighthLsgirlaturer
                       .~,.
                        a’
         ?*Flve ~mamberm,
                        dth full bantroltmdW
          direation   of   the xowe,   ever   the   expenili-
          tare6  of the Xio~b out of the aontfngsnt
          ~rwl; and it ih~expremly provided fhvf
           no alaim or bUlr a&n&     the Rouse mlnll
           be paid Out Of ;tha~.~t~gOn4 iand M-
           low thb tmnb shallhate beea pr8tiow4
           author$re&,MOE BillstR@mfOre 8tzboe-
           puttntlyapprov@ by the Coanitteeoa WI-
           tingentIbrpenmi8, or nnlem sbherwi80paO-
          rid& by~a ro40 0r 4he Howe. The oar-
          mltfe~'anContiQgentExpeww &all have
          .sarlgwd 40 14 k aommltteeale* who is a
                      Ma a rtaqrapher, and who
           boolck+4~per
           ehalf;~under the dlreotfoa0r the oola-
          ~4teet.kbsp q'itcuaited   aoootuit0r all
Elonorable
         XIlnfsFavora - pa@ 3


           thu uupplltsan& atsrohandlacrof wbatocr-
           e7er kinA or deaotiptllon,or oth4r ex-
           panblturasauthorizedby the Coumlttee,
           from whomorGored,ana the prlon pal4
           therafor. Thie stat4mcntshall at all
           tim4S bb Op0Q t0 the ?uUp44tiOzQt any
           Member oi'tha Rouse, and the Anut    of
           th4 laebtla@shall be kept Sa 4 well-,
           boumlbook, and at the oloea of the
           eeuslonof the I&gIslatnrashall bn Qe-
           llveredby the chairman of the CommIttee
           on Contingent~pc~rs to the Ssoretnry
           of state, with the rec,ucstthkt It be
           preservedin the archivea of hia oftlee.'
          'IfQal00 tlfttI
                        for YOQT OOIi8idCPTtStiiOtl
                                               ATtiOli
      5063, vi the R.Q.S.,of Texas an& quote th4 aamer
           **The how4 in which tha wntest is peti-
           In& ahall;as zoon a5 praatioableafter
           the mport Of'4h% wmmfttee hufdbeen rb-
           oelved,fix a iia?tar the trial of the
           opntest, and shell proaeed to detarxitina
           whetherthe ovltestaat0r Oontestee,OP.
           eitherof thcvais entltledto the OOD-
           teafant'sseats pr0s?ided"the 8alE b0u04
           stayhold the 4l4otIonvOl@ after rull
           O0naIa4ratIou of all tbe evidsnae4nd
           for the seadonsprsscrlbedin hrtiolo
           3OSd, and in eueh oaae the f%msrnm
           ahall at en00 be motifled of the v'80am3yq
           8ueh ieem shall be~jjdld~to the witmmsea
           and, the offioara 8ervlng the prooes6fin
           shall be preserlbsdby the rulea of th@
          .boash in wh5oh said oontest is pending,
           snd nb mUsage or per dieas  *hat1 be p&d
           to eitherdf the partiesto said oantwt
           antL1 eaLd ease iu determined; and in no
           &me shall any arileegaOT per dl# ba
           piaidto any party tgaalnstwboaany eon-
           teat 14 aeolaed.*
        *~awtlon So. U       Ir e eer$lf2aateby me a6
    ohairman of'the Prirl34getr, SufYrage an8 Eleotloiw
    Commfbtee~o8X4liyingthe amOUnt du4a W24nt4~8~
    8aWi014nt authorityto authorizethu Speaker and
    ohafxnmnor the ContingentIFxpcnae Comlttche to
    spaymoh nftness and his .ao$ualand neosssary ax-
    penaea and wltmas   i4449
            wQuestlonSW. E? :Or, h the alterw8ire,
       18 it tleowsaryror th* House,by resolution,
       to appropriatea sum 07 suma ror t.hispurpose
       baforu subpoenas are 108ued and witnsseee are
       broughtbefore suoh uoamittee,snd before such
       aetusland wo ewa r y lxp*n+es an4 witness$ees
       are pnidt*
            hrtiole   JO66   rgec    tileidly   grp$Ues   thst    *3ueb
few    ahsll be pmld to the * ltneeaes           as shall be pre-
sortbaa by the rulesor the howt ln M&h the aontss$
2s pending.* * *.* Seotib1 1 of Eouss Rule XXVII fixes
fha ret88 to be pal4 witaera      !bbetore oofadttees0r the
BVW6. BccMon 18, Rowe R tieVII, rsr,uimsprevious
autboritntion   and eubaeqwo      ; approve!1by the Cotittee
011 Cwtlngaut   Rxppstues    or a rpwaitmes   out 0r the 8021.
tingentima *tiosf~ sthen .8eprotidedby a vote of the
Howe." section1, FIount         R iLoIKVIT othl3rwise provl&3a
in reapeat to witaeearars ma ttxpeweB,by attbtiag          tjbt30
*the osrtlfiaatsof the oha muin of tha aowslttesbefop
whloh a witnose is maunimcd 0r th6 4t~ti~dtl68~0h wit-
aeab, shall   be sufrident a mority rar the same to be
ma.*

           phe tmtdri0rt9           p @deal by Beation 1, Roust
mls xxVIT, i8 thsrtir4re
                       80 !fia$.ant authorityror the
Chairmanor the Oodttee o I, c05tbge5t  mpi3~08  ana th0
Speakerto furnishthe oert.fiimteto the ComptrollerTO-
gnireaby the term of Sena idBlllnrO.1.
          SenateBill We. lkurnlahes the nsoessaryap-
pro&atlon by law nqrrfma:w      the t0r-m 0r Artl~ls8
Beotiw 6, of the Ooastftutioni!Pheiuourringor obljga-
tionr to be pai oat or the~uontlngentfund ror oxpmmaa      .
thus providedmast be purstqnt   to authoritygivea fn~ad-
ranoe by the Holaure,
                    else thi want of Wpr6dxleti.ng Irw* fe
autthorlr*tht inoarringof libsobligationwill pmVrat'ltn
payw5tr under the tems 0rjAl'tma 3, seo~ion44, 0r the
ConstStution;~bat in the 0888 of wStmu~ee(l, m&i rutborlty
18 givenby the term cr ao~tioa1, House RuleXXVIL
                                       VWytrulY yours
                                    +lYo%BBTtn3muL ?l TXM
                                    "t (8)      8. w. re4ir&tllU
                                                      A~S8SStWd